Citation Nr: 0016395	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  94-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints including the back, hips, knees, left elbow, 
and ankles.

2.  Entitlement to a compensable evaluation for chip fracture 
of the right hip.

3.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain with right S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from October 1988 to October 
1991.

The matter that relates to the veteran's low back disability 
comes to the Board of Veterans' Appeals (Board) from a 
January 1994 rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO) that 
increased the evaluation for mechanical low back pain with 
right S1 radiculopathy from 10 percent to 20 percent, 
effective from June 11, 1993.  However, per AB v. Brown, the 
Board presumes that the veteran is seeking the maximum 
benefit as provided by the pertinent law and regulations.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

As to the issues of entitlement to a compensable evaluation 
for chip fracture of the right hip and service connection for 
arthritis of multiple joints including the back, hips, knees, 
left elbow, and ankles, these matters come to the Board from 
a November 1996 rating decision by the VA St. Petersburg RO 
that continued the zero percent rating for the right hip 
disability and denied service connection for arthritis of 
multiple joints.  


FINDING OF FACT

The claim for service connection for arthritis of multiple 
joints, including the back, hips, knees, left elbow, and 
ankles is plausible.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints, including the back, hips, 
knees, left elbow, and ankles is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This veteran asserts that he is entitled to service 
connection for arthritis of multiple joints because his 
disability has its onset during his period of service.  Upon 
presentation of a well-grounded claim, a veteran is entitled 
to service connection for disability resulting from disease 
or injury coincident with active service, or if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  Service 
connection may also be allowed on a presumptive basis for 
certain disabilities, including arthritis if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence.)  See Anderson, supra; see also Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).
In this case, the veteran has presented a well-grounded claim 
with respect to his entitlement to service connection for 
arthritis of multiple joints, including the back, hips, 
knees, left elbow, and ankles.  In an enlistment examination 
dated July 1988, the veteran indicated a history of swollen 
or painful joints.  In a January 1989 medical entry, the 
veteran was seen for pain in the left ankle; a diagnosis of 
talofibular tendonitis is noted.  There are several clinical 
records inservice indicative of trauma-related complaints and 
treatment of multiple joints.

Post-service records include a September 1992 VA examination, 
at which time the veteran complained of tenderness in the 
spine and hip.  Some limitation of motion was indicated in 
the right hip.  The diagnosis in pertinent part was 
osteoarthritis of the right hip, mild.  An x-ray study of the 
right hip revealed an impression of early to minimal 
osteoarthritis with some evidence of slight narrowing of the 
joint space and some sclerotic bony changes.  On examination 
of the back, the examiner noted mild chronic lumbar spine 
without objective evidence of radiculopathy or myelopathy.  
In VA medical certificate dated October 1993, the examiner 
noted mild degenerative joint disease of the lumbar spine.

In VA outpatient records extending from 1993 to 1995, the 
veteran complained of persistent bilateral ankle and knee 
pain accompanied by stiffness reportedly stemming from 
earlier injury in service.  In November 1995, the veteran was 
diagnosed with ankylosing spondylitis.  VA examination in 
August 1995 revealed suspect degenerative joint disease of 
the lumbosacral spine and hip joints bilaterally.  The 
examiner noted objective signs of pain on range of motion of 
the lower back and the hips.  In VA records dated 1996, the 
veteran was diagnosed with degenerative joint disease of the 
hips, rule out rheumatoid arthritis, and ankylosing 
spondylitis.  

During his hearing before a Member of the Board in May 2000, 
the veteran testified that since his falls in service, he has 
been in constant pain.  Further, he stated that the arthritis 
he suffers in his multiple joints stems from his service-
connected disabilities of the lower back and right hip.  He 
testified that he receives treatment every two months and 
takes anti-inflammatory medication for joint pain and back 
stiffness.  Also, the veteran stated that he had noticed 
decreased strength in his back, hips, and legs and that on 
occasion, his legs give out when he walks.  He stated that he 
experiences pain when he does any sort of motion.  The 
veteran indicated that he had been diagnosed with arthritis 
by his doctor at Bay Pines Medical Center sometime in 1995 or 
1996.  He also stated that a doctor had mentioned to him that 
his arthritis possibly is related to his service-connected 
disabilities.  The veteran has indicated that on occasion he 
needs to use a wheelchair, a cane, or crutches due to the 
pain he experiences in his lower back and right hip.  He has 
stated that he becomes stiff in all positions and that lying 
on his back is very painful.  

Under Hampton v. Gober, 10 Vet. App. 481 (1997), a claim may 
be considered well grounded despite the fact that a 
disability examination contains no medical findings regarding 
such disability where the service medical records are 
indicative of pertinent treatment.  Thus, in view of the 
above evidence, the Board finds that the veteran's service 
connection claim is well grounded.  See 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303; also see Savage supra.


ORDER

The claim for service connection for arthritis of multiple 
joints including the back, hips, knees, left elbow, and 
ankles is well grounded.


REMAND

Further, as relates to the veteran's claims for increased 
ratings for his chip fracture of the right hip and mechanical 
low back pain with right S1 radiculopathy, the veteran has 
indicated ongoing VA treatment at Bay Pines Medical Center.  
Recent records related to such treatment are not associated 
with the claims folder.  Additionally, there is no VA 
examination of record more recent than that of July 1996.  

In light of the above evidence, the Board hereby remands 
these matters for further development.  The Board believes 
that the record currently is inadequate for the purpose of 
rendering an informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board regrets any delay this Remand might cause the 
veteran.  However, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all private and VA medical 
care providers who have treated the 
veteran for his lower back and right hip 
disabilities.  In particular, the RO 
should obtain any current clinical 
records from Bay Pines Medical Center.  
After securing the necessary release(s), 
the RO should obtain these records.

2. Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of the 
service-connected low back and right hip 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of the disabilities upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner also should provide an opinion 
as to the likelihood that arthritis of 
multiple joints, to include the back, hips, 
knees, left elbow, and ankles, had its onset 
in service or is otherwise related thereto, 
or to the service-connected low back and 
right hip disabilities. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale. 

3.  Further, any and all necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The claims folder should be 
made available to the examiner for review 
before the examination.


The RO should then review the veteran's case.  All pertinent 
law and regulations should be considered.  If any of the 
veteran's claims remains denied, he and his representative 
should be provided with a supplemental statement of the case, 
which should include, but not be limited to, any additional 
pertinent law and regulations and a complete discussion of 
the action taken on the veteran's claims.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



